Rabin, J. P. and Eager, J. (dissenting).
We dissent. We would reverse the judgment and direct a new trial. The question here is whether or not the provisions of the defendant’s “Personal Articles Floater” policy covered the plaintiffs’ pendant as “ additionally acquired property ” within the meaning of the provisions of the policy. Clearly, at the time of the issuance of the policy, the loose diamond would not have been included as an item of jewelry covered by the policy. In our opinion, as pointed out by Mr. Justice Hoestadteb in his dissenting opinion in the Appellate Term, the pendant became “ acquired ” by means of the preparation of the same and the setting of the diamond therein, and it thereby became as a whole an item of jewelry covered by the “ Additionally Acquired Property ” clause. It was then “additional property of the kind insured ’ ’ by the policy. In the final analysis, the question is one of construction and if there be an ambiguity in the policy in this connection the policy should be construed most strongly against the insurer.
McNally and Steue®, JJ., concur with Stevens, J.; Rabin, J. P., and Eager, J., dissent in a memorandum.
Determination of the Appellate Term affirmed, with costs to the respondent.